DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.
Applicant's election with traverse of the restriction/election requirement in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because though the claims currently do not include the detailed structures of the different species, claims pursuant to each individual species would require multiple searches in different areas to discover miscellaneous features.  Further, method and apparatus claims often have distinct classifications that expand the search and cause an undue search burden.  The Examiner suggests amending the claims of the withdrawn claim (method claims 19 and 20) for a potential rejoinder if allowable subject matter is found.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, line 4, “means to removable secure” should recite –means to removably secure-
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “the sealing means is sleeve” should be amended to –the sealing means is a sleeve-
Claim 10 recites the limitation "the hollow main body".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatling (8,820,425). 
	Regarding claim 1, Gatling discloses a candle blowing apparatus, comprising: 
a main housing (items 130 and 140) having a first end and a second end; 
a mouthpiece (item 120) removably attached to the first end of the main housing; 
a filter cartridge (items 150 and 110) including at least one filter (item 110; alternatively the filter may cartridge could be item 110 and the holes could be construed as the filter), the filter cartridge removably disposed within the main housing between the first end and the second end, and the filter cartridge in fluid communication with the mouthpiece (see figures 1 and 2); and
an ornamental endpiece (see figure 5, using decorative flower portions on end of item 130) disposed on the second end of the main housing and in fluid communication with the filter cartridge, and together with the mouthpiece and the filter cartridge defining an air flow path for delivery of an extinguishing gust of air to a candle (see abstract).  Regarding claim 17, claim 17 is substantially rejected by Gatling based on the rejection of claim 1.
Regarding claim 3, Gatling discloses wherin the mouthpiece has a hollow main body (item 120, larger circumferential portion) and a tube (smallest circumferential portion of item 120 including item 125), the tube extending outwardly from the main body.
Regarding claim 4, Gatling discloses wherein the filter cartridge has a cartridge body (item 150), the cartridge body having a first end (upstream portion), a second end (downstream portion), and a conduit (central portion) and the at least one filter disposed in the cartridge body (at least a portion of 110 is inserted into 150).
Regarding claim 13, Gatling further discloses wherein the main housing is tube shaped (see figure 2).
Regarding claim 18, Gatling further discloses wherein the at least one filter cartridge comprises a plurality of filter cartridges (see figure 18, kit provided having a plurality of filters, item 660) each configured to be individually disposed within the main housing (as provided by the teachings of the embodiments of Gatling).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatling (8,820,425) in view of Lohr (1,061,302).
Regarding claim 2, Gatling fails to teach wherein the ornamental piece is removably attached to the second end of the main housing.
However, Lohr teaches an ornamental piece (item 12) which is removably attached to the main housing (item 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to removably attach any assembly component as taught by Lohr, to the system of Gatling, the motivation being this allows for separate cleaning as well as easier manufacturable parts.
Additionally and alternatively, It would have been obvious to one of ordinary skill in the art at the filing date of the invention to make the components of Gatling separable, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. Nerwin v Erlichman, 168 USPQ 177, 179. Further, in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). See MPEP 2144.04.V.C.
s 5-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatling (8,820,425) in view of Dillon (2014/0065924).
Regarding claim 5, Gatling fails to teach wherein the tube of the mouthpiece is disposed in the conduit of the filter cartridge.
However, Dillon teaches a similar system in the field of endeavor having a mouthpiece (item 20) which has a tube (item 24) which inserts into a main body/filter cartridge (items 30/38).
The substitution of one known element (inserting the main housing/cartridge into the mouth piece) as taught by Gatling for another (inserting the mouth piece tube into the main body) as taught by Dillon would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, attachment of the components together in a well-known, finitely optioned (one inserts into the other or vice versa), and obvious way. 
Regarding claim 6, a modified Gatling teaches wherein sealing means is disposed adjcant to the conduit of the filter cartridge (assembled components have mated surfaces which substantially prevent fluid flow, broadly an equivalent to the disclosed seals).
Regarding claim 7, a modified Gatling further discloses wherein the sealing means forms a substantially fluid-tight seal between the at least one filter cartridge and the tube of the mouthpiece (assembly system would ensure fluid flow through the system to the end ornamental piece).
Regarding claim 9, a modified Gatling teaches wherein the sealing means is a sleeve disposed over the conduit and tube (item 26/20 of Dillon which aids in sealing once assembled).
Regarding claim 10, Gatling fails to teach wherein the mouthpiece further includes first connection means disposed on an exterior surface of the hollow main body and a second connection means on the main body disposed on an interior surface adjacent the first end, the first and second connection means cooperating to removably secure the mouthpiece to the main housing.  Gatling teaches essentially an opposite configuration.
However, Dillon teaches wherein the mouthpiece further includes first connection means (item 26) disposed on an exterior surface of the hollow main body and the main housing has second connection means (item 30) disposed on an interior surface adjacent the first end, the first connection 
The substitution of one known element (exterior attachment/interior attachment) as taught by Dillon for another (interior attachment/exterior attachment) as taught by Gatling would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, attaching the components together.
Regarding claim 11, a modified Gatling teaches wherein the first and second connection means are one of cooperating annular beads and grooves and cooperating threads (see figure 1, par. 25).
A modified Gatling appears to teach a protrusion and grooves versus beads and grooves.
However, one of ordinary skill in the art would recognize that these would be substantially equivalent as a matter of obvious design choice. A skilled artisan would recognize that a protrusion would likely provide a stronger fit and be easier to manufacture but require more material.  On the other hand, a bead would allow for precise alignment as well as less material.
Regarding claim 12, a modified Gatling teaches wherein the first connection means and the second connection means are cooperating annular beads and grooves  and secure the mouthpiece to the main housing via a press-fit or friction fit (par. 25).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatling (8,820,425) in view of Dillon (2014/0065924) in further view of LeMire (5,478,467).
Regarding claim 8, a modified Gatling fails to teach wherein the seal is an o-ring.
However, LeMire teaches the use of o-rings as sealing junctures (items 102).
The substitution of one known element (assembly component/sleeve) as taught by Gatling and Dillon for another (an o-ring) as taught by Lemire would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, a component to sealably attach two components in a fluidic tube assembly. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gatling (8,820,425) in view of Vermes (4,995,976).
Regarding claim 14, Gatling fails to disclose wherein the filter is a foam material having a filter grade of N95.

The substitution of one known element (screen) as taught by Gatling for another (foam layers) as taught by Vermes would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, filtering of particulates and expulsions.
The combination fails to teach the level of N95 filtration.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to use an N95 level of filtration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is filtration which achieves the recognized result of preventing of particulates, expulsions, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  One of ordinary skill in the art would further recognize that for the intended use, using an N95 screen would prevent substantially all viruses from being transmitted through to the intended target.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatling (8,820,425) in view of Lohr (1,061,302) and in further view of LeMire (5,478,467).
Regarding claims 15 and 16, Gatling fails to teach wherein the at least one o-ring is disposed adjacent the second end of the main body and wherein the ornamental endpiece is removably disposed on the second end of the main housing via a press-fit or a friction fit and sealed with the main housing with the at least one o-ring.
Firstly, Lohr teaches the ornamental endpiece being removably disposed via a friction/press fit (item 12 into item 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to removably attach any assembly component as taught by Lohr via friction/press fit, 
Additionally and alternatively, It would have been obvious to one of ordinary skill in the art at the filing date of the invention to make the components of Gatling separable, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. Nerwin v Erlichman, 168 USPQ 177, 179. Further, in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). See MPEP 2144.04.V.C.
A modified Gatling fails to teach that there is an o-ring utilized with the attachment point.
However, LeMire teaches the use of o-rings as sealing junctures (items 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an o-ring at a sealed/assembled juncture as taught by LeMire to the modified Gatling, the motivation being that this is a superior fluidic seal due to compression of the o-ring between the assembled components under constant stress.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752